Citation Nr: 0702521	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-19 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to an increased disability rating for 
degenerative disc disease of the lumbar spine with herniated 
nucleus pulposus, L3-L4, currently rated as 20 percent 
disabling.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for allergic rhinitis, following the initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel
INTRODUCTION

The veteran (appellant) served on active duty from August 
1978 to April 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA), Reno, Nevada, Regional Office (RO).  A 
March 2003 rating decision, in effect, denied the veteran's 
claim of entitlement to service connection for sinusitis, but 
granted the veteran's claim of entitlement to service 
connection for allergic rhinitis, and assigned a 0 percent 
disability rating, effective from August 17, 2001.  The 
decision also increased the disability rating for 
degenerative disc disease of the lumbar spine, herniated 
nucleus pulposus, L3-L4, from 10 to 20 percent disabling, 
effective from August 17, 2001.  In September 2003, the 
veteran filed a notice of disagreement with the denial of 
service connection for sinusitis and the disability ratings 
assigned for rhinitis and the back disorder.  In the March 
2004 statement of the case, the evaluation for allergic 
rhinitis was increased from a 0 percent rating to a 10 
percent rating, effective August 17, 2001.  The other claims 
continued to be denied.  The veteran ultimately perfected an 
appeal as to the issues listed on the initial page of this 
decision.  

The issues of entitlement to service connection for sinusitis 
and entitlement to a disability evaluation in excess of 10 
percent for allergic rhinitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

Considering pain and functional loss due to pain, 
degenerative disc disease of the lumbar spine with herniated 
nucleus pulposus, L3-L4, does not result in severe 
intervertebral disc syndrome, severe limitation of motion, 
severe strain, loss of forward flexion to 30 degrees or less, 
objective neurological abnormalities, or incapacitating 
episodes lasting at least 4 weeks during a 12 month period.


CONCLUSIONS OF LAW

The schedular criteria for a rating higher than 20 percent 
for degenerative disc disease of the lumbar spine with 
herniated nucleus pulposus, L3-L4, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71(a), Diagnostic Code 5293 (2002), Diagnostic Code 
5293 (effective through September 22, 2002), Diagnostic Code 
5243 (2006), Diagnostic Codes 5292, 5295 (2002), Diagnostic 
Codes 5237, 5242 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran a pre-adjudication VCAA notice by 
letter, dated in July 2002.  In the notice, the veteran was 
informed of the type of evidence needed to substantiate the 
claim of an increased rating, namely, medical evidence of an 
increase in the severity of the disability at issue.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claim.  The 
notice included the general provision for the effective date 
of the claim, that is, the date of receipt of the claim.
 
As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect has been cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 
additional argument and evidence and to address the issue 
under consideration herein.  And the claim has been 
readjudicated following the content-complying notice, as 
evidenced by the supplemental statement of the case in 
January 2005.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service medical 
records, VA records, and private medical records.  In 
addition, the RO provided a series of VA medical examinations 
in November 2002 and October 2004, regarding the pertinent 
issue.  As there is no indication of the existence of 
additional evidence to substantiate the claim, no further 
assistance to the veteran in developing the facts pertinent 
to the issue is required to comply with the duty to assist 
under the VCAA.  

Procedural and Factual Background

In a January 1996 rating decision, the RO granted service 
connection for herniated nucleus pulposus L3-4, and assigned 
a 10 percent rating under Diagnostic Code 5292 (limitation of 
motion of the lumbar spine).  The 10 percent rating remained 
in effect and unchanged until the veteran's current claim.  
Other applicable diagnostic codes were Diagnostic Code 5293 
(intervertebral disc syndrome) and Diagnostic Code 5295 
(lumbosacral strain).

The veteran's current claim for increase was received at the 
RO in August 2001.  In the March 2003 rating decision now on 
appeal, the RO recharacterized the low back disability as 
degenerative disc disease of the lumber spine, herniated 
nucleus pulposus L3-4, and increased the rating to 20 
percent, effective from the date of receipt of the claim, 
under combined Diagnostic Codes 5293-5295.

On VA spine examination in November 2002, the veteran 
complained of low back pain since separation from service in 
1995.  He reported receiving some physical therapy and 
analgesics from time to time since retirement.  It was noted 
in the report of the examination, that he had been advised to 
avoid severe physical activities. Especially in bending and 
lifting.  Upon physical examination, flexion was 70 degrees, 
extension 30 degrees, lateral bending was 25 degrees, and 
bilateral rotation was 30 degrees.  Painful motion was 
reported in strenuous activities and was relieved with rest.  
The veteran reported pain with getting up from sitting and 
reaching above his head or bending over to pick things up.  
Some paraspinal spasm was noted, but there was no postural or 
musculature abnormality, and no neurological abnormality.  
The VA examiner took into consideration a contemporaneous 
computerized tomography (CT) scan that showed that some mild 
to moderate degenerative change was present throughout the 
lumbar spine.  The resulting diagnosis was degenerative disc 
disease, lumbar spine.  

Private and VA Medical Center outpatient treatment records 
dated from August 2001 through January 2005, document that 
the veteran was treated in March 2004, for complaints of a 
recent exacerbation of his chronic low back pain over a 
couple week period, with pain radiating down the back of the 
left leg after twisting in the shower a couple of days prior.  
The assessment was probable muscle strain.  There was no 
numbness, but the veteran had difficulty lifting the leg.  
Examination revealed moderate discomfort with musculoskeletal 
lumbar paraspinous muscle spasm bilaterally.  There was 
decreased left hip flexion strength due to pain.  Patellar 
and Achilles reflex was 1+ and symmetrical.  Treatment 
included Toradol injection, Tylenol # 4, warm compress and 
gentle stretching, avoidance of heavy lifting and 
Cyclobenzaprine as needed for muscle spasm.  Review of 
contemporaneous private x-rays showed mild L2-3 disc space 
narrowing.  The veteran initially reported doing better after 
the Toradol injection, but four days later, he called with 
continued complaints of low back pain.  A Magnetic Resonance 
Imaging (MRI) was ordered.  

The report of an April 2004 MRI of the lumbosacral spine 
noted a history of chronic low back pain with radiculopathy 
down the left leg.  The impressions were:  1)  Bilateral 
foraminal disc bulges at L3-4 with that on the left side 
being immediately adjacent to the exiting left L3 nerve root.  
It was noted that this nerve root did not actually appear to 
be compressed during the examination;  2)  Right foraminal 
disc protrusion at L2-3 that did not appear to be causing any 
neural compromise as it is located below the exiting L2 nerve 
root;  3)  Mild diffuse disc bulge at L4-5 not causing any 
spinal stenosis; and 4)  Mild facet joint and ligamentum 
flavum hypertrophy at L4-5 and L5-S-1.   

Upon VA spine examination in October 2004, the veteran 
reported that he had been incapacitated at least one to two 
days per month [a total of 2 to 3 weeks per year] where he 
could not get out of the bed except to use the rest room 
because of his low back pain.  It was noted that the veteran 
took codeine twice a week for pain.  The veteran walked 
unaided.  His gait, however, was slow and guarded.  Upon 
physical examination, there was flexion to 50 degrees, 
extension to 5 degrees, left and right flexion to 5 degrees, 
and right and left lateral rotation to 15 degrees.  Pain was 
to 8/10 at these limits.  There was reported no bracing, no 
surgery, and no fixed deformities.  Sensory examination, 
motor strength, and deep tendon reflexes were normal and 
intact.  It was noted in the report of the examination, that 
MRI showed bilateral foraminal disc bulges at L3-L4 with the 
left side to the exiting left L3 nerve root.  The nerve root 
did not actually appear to be compressed during the 
examination.  There was a mild diffuse disc bulge at L4-L5.  
The resulting diagnosis was degenerative disc disease of the 
lumbar spine.  

The veteran has submitted two sets of his employment leave 
records from the U.S. Postal Service for January 2002 to 
January 2003, and February 2003 to February 2004.  In the 
2002-2003 records, there is a notation initialed by the 
attendance control office stating that "due to service-
connected disability, employee has lost 4 weeks of work, but 
less than 6 weeks from Jan 02 - Jan 03 (back injury)."  In 
the 2003-2004 records, there is a notation signed by an FMLA 
Coordinator stating that "Feb. 2003 to Feb. 2004 employee 
lost over 6 weeks work due to service-connected disability 
(back injury)."  

Laws and Regulations

A disability rating is determined by the application of the 
Schedule for Rating Disabilities, which assigns a rating 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

As rating the same manifestations of a disability under 
different diagnostic codes is prohibited, the Board will 
consider each applicable diagnostic code and if any one 
diagnostic code results in a higher rating that rating will 
be assigned.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When rating a disability of the musculoskeletal system, pain, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Since the veteran filed his claim for increase in August 
2001, the criteria for evaluating degenerative disc disease 
(DDD) under Diagnostic Code (DC) 5293 (intervertebral disc 
syndrome) have changed twice.  Since the terms degenerative 
disc disease and intervertebral disc syndrome are equivalent, 
the terms are used interchangeably.

The criteria for DC 5293 in effect prior to September 23, 
2002, (hereinafter the old criteria) were revised on 
September 23, 2002, (hereinafter the interim criteria).  On 
September 26, 2003, the interim criteria were revised, which 
included the renumbering of DC 5293 to DC 5243 (hereinafter 
the current criteria).

Under the old criteria, the criteria for the next higher 
rating, 40 percent, were severe DDD with recurring attacks 
with intermittent relief.  38 C.F.R. § 4.71a, DC 5293.

Under the interim criteria, DDD could be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations, or rated on the basis of the total duration 
of incapacitating episodes.  The criteria for the next higher 
rating, 40 percent, based on incapacitating episodes, are 
incapacitating episodes having a total duration of at least 
4, but less than 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, DC 5293.  Note 1 to the interim criteria 
provided that an incapacitating episode was a period of acute 
signs and symptoms due to DDD that required bed rest 
prescribed by a physician and treatment by a physician.  Note 
2 to the interim criteria stated that chronic orthopedic and 
neurologic manifestations meant orthopedic and neurologic 
signs and symptoms resulting from DDD that were present 
constantly, or nearly so.  Under the current criteria, the 
rating for DDD on the basis of the total duration of 
incapacitating episodes or by combining separate ratings for 
chronic neurologic and orthopedic manifestations remained the 
same.  The primary change was a new General Rating Formula 
for evaluating orthopedic manifestations.  Under the General 
Rating Formula, the criterion for the next higher rating, 40 
percent, based on limitation of motion of the lumbar spine is 
flexion to 30 degrees or less.

As for DC 5292 and DC 5295, the criteria were also revised as 
of September 2003.

Under Diagnostic Code 5292, limitation of motion, in effect 
prior to September 2003, the criterion for the next higher 
rating, 40 percent, was severe limitation of motion (old 
criteria).

Under Diagnostic Code 5295, lumbosacral strain, in effect 
prior to September 2003, the criteria for the next higher 
rating, 40 percent, were severe listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (old criteria).

Under the current criteria, effective from September 2003, DC 
5290 is renumbered and rated by analogy to DC 5242, and DC 
5295 is now DC 5237.  The criteria are the same for either 
limitation of motion, DC 5242, or lumbosacral strain, DC 
5237, under the General Rating Formula.  Under the General 
Rating Formula, the criterion for the next higher rating, 40 
percent, based on either limitation of motion, DC 5242, or 
lumbosacral strain, DC 5237, is flexion of the lumbar spine 
to 30 degrees or less.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each amendment discussed 
above has a specified effective date without provision for 
retroactive application, neither amendment may be applied 
prior to its effective date.  As of those effective dates, 
the Board must apply whichever version of the rating criteria 
is more favorable to the veteran.

Analysis

Under the old criteria for intervertebral disc syndrome, DC 
5293, there is no evidence of severe recurring attacks with 
intermittent relief.  The record shows that during the period 
from 2001 to 2005 there was one documented attack of 
characteristic pain in March 2004, requiring medical 
intervention.  The single attack does not approximate or 
equate to severe recurring attacks, the criteria for the next 
higher rating under the old DC 5293.

Under the old criteria for limitation of motion of the lumbar 
spine, DC 5290, the record shows that on VA examination in 
November 2002 flexion was to 70 degrees, extension 30 
degrees, lateral bending was 25 degrees, and bilateral 
rotation was 30 degrees.  With regard to pain on motion, pain 
was reported as present with strenuous activity only.  On VA 
examination in October 2005, forward flexion was to 50 
degrees, extension to 5 degrees, left and right flexion to 5 
degrees, and right and left lateral rotation to 15 degrees, 
with pain reported at 8/10 at these limits.   According to 38 
C.F.R. § 4.71a, Plate V, the normal findings for range of 
motion of the lumbar spine are flexion to 90 degrees, 
extension to 30 degrees, lateral flexion, right and left, to 
30 degrees, and rotation, right and left, to 30 degrees.

Considering pain and functional loss due to pain, at most 
there was painful motion on forward flexion at 70 degrees and 
at 30 degrees of extension on examination in 2002.  The range 
of motion on examination in 2004 was painful motion on 
forward flexion at 50 degrees, and 5 degrees extension.  The 
more limited range of motion findings with pain in 2004 and 
less limited range of motion with pain in 2002 do not 
approximate or equate to severe limitation of motion of the 
lumbar, the criteria for the next higher rating under the old 
DC 5290.

Under the old criteria for lumbosacral strain, DC 5295, 
severe impairment such as listing of the spine, marked 
limitation of motion, osteoarthritic changes, or abnormal 
mobility were not demonstrated on VA examinations in November 
2002 or October 2004 as there were no findings of postural 
abnormalities, abnormality of musculature of the back, 
guarding severe enough to result in an abnormal gait, or 
abnormal contour of the spine.  While muscle spasm was 
demonstrated, it was not severe enough to result in an 
abnormal gait, either.  The reported findings do not 
approximate or equate to severe impairment, the criteria for 
the next higher rating under the old DC 5295.

Under the interim DC 5293, the orthopedic manifestations, 
that is, pain and functional loss due to pain as evidenced by 
limitation of motion does not approximate or equate to severe 
limitation of motion as previously discussed as forward 
flexion was to 70 degrees with pain on examination in 2002 
and 50 degrees with pain on examination in 2004.

Moreover, no objective neurological abnormalities were 
documented as the neurological evaluations on examinations in 
2002 and 2004 were normal.  As for incapacitating episodes, 
over the period from 2001 to 2005, there was only one 
medically documented report of such episodes, in which the 
veteran, himself, during the course of the October 2004 
examination reported such episodes of a 2 to 3 week duration 
over the previous year.  These episodes do not approximate or 
equate to incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during a 12 month 
period, the criteria for the next higher rating under the 
interim criteria of DC 5293.  Although the veteran submitted 
documentation from the U.S. Post Office regarding his loss of 
work due to his back, this evidence was not provided in a 
medical context or attested by a medical provider, and as 
such, does not meet the definition or requisites for 
verification of an incapacitating episode.  

Under the current DC 5243, there was no change in criteria 
for rating DDD on the basis of incapacitating episodes.  
Again there is no factual basis to consider a separate rating 
for objective neurological abnormality as no such abnormality 
was shown on either VA examination in 2002 or 2004, or 
otherwise.  As for orthopedic manifestations under the 
General Rating formula, which are the same criteria for the 
current DCs 5237 and 5242, considering pain and functional 
loss due to pain, the findings of range of motion in 2002 and 
2004 do not approximate or equate to limitation of forward 
flexion of the lumbar spine to 30 degrees or less.  As rating 
the same manifestation under different diagnostic codes is 
not permitted, the current DC 5237 or DC 5242 under the 
General Rating Formula do not apply.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.  

In summary, for the reasons expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim for a rating higher than 20 percent for service-
connected degenerative disc disease of the lumbar spine with 
herniated nucleus pulposus, L3-4.  38 U.S.C.A. § 5107(b).


ORDER

A disability rating higher than 20 percent for degenerative 
disc disease of the lumbar spine with herniated nucleus 
pulposus, L3-4 is denied.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

In February 2003, the veteran filed a claim for service 
connection for "sinus problems."  As noted above, a March 
2003 rating decision granted service connection for allergic 
rhinitis, but in so doing, implicitly denied service 
connection for sinusitis.  In September 2003, the veteran 
filed a notice of disagreement with the denial of service 
connection for sinusitis.  

In essence, the veteran asserts that his currently diagnosed 
sinusitis was first manifest in service, although it was not 
specifically diagnosed as such.  He believes that service 
connection should be granted on that basis.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006). 

In the present case, the veteran's service medical records 
document complaints of sinus congestion.  A diagnosis of 
sinusitis, however, is not shown.  At the time of the 
veteran's retirement examination in April 1995, he indicated 
that he had sinusitis.  However, there was no diagnosis of 
the disorder in the report of that examination.  

Post-service treatment records document complaints of 
constant nasal and sinus congestion.  VA nasal and sinus 
examination in May 2003 resulted in diagnoses of chronic 
sinusitis, and allergic rhinitis.  

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  

Under the circumstances of this case, the Board finds that 
the veteran should be provided an appropriate examination to 
determine whether his current sinusitis disorder can be 
associated with service.  

Since a successful conclusion to the claim for service 
connection for sinusitis could have an effect on the 
veteran's claim of entitlement to a disability evaluation in 
excess of 10 percent for service-connected rhinitis, they are 
considered to be inextricably intertwined.  As such they must 
be considered simultaneously.  In that regard, the Board 
observes that it has not been determined by medical 
examination whether this veteran has symptomatology due to 
his nonservice-connected sinusitis and service-connected 
rhinitis that can be clearly distinguished as constituting 
two separate and distinct disabilities.  Thus, the claim for 
an increased rating for rhinitis must be deferred pending the 
completion of the development of the claim for service 
connection for sinusitis.  

Accordingly, further appellate consideration of the matters 
on appeal will be deferred and the case is REMANDED to the RO 
via the AMC for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO/AMC should schedule the 
veteran for an appropriate examination to 
determine the nature, onset date and 
etiology of any current sinus disorder, 
to include sinusitis.  

The claims file must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination.  The examiner must annotate 
the report that the claims file was in 
fact made available for review and 
reviewed in conjunction with the 
preparation of the examination report.  
Any further indicated special tests and 
studies should be conducted.

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (defined as at least 50 percent 
probability) that the onset of any 
current sinusitis disorder is 
attributable to the veteran's period of 
military service.  In so doing, the 
examiner is asked to make a distinction, 
if possible, between the symptoms 
associated with sinusitis and those 
associated with rhinitis.  If such a 
distinction cannot be made, the examiner 
should so state, explaining the basis for 
any conclusion reached.

The RO/AMC should ask the examiner to 
provide a complete rationale for all 
opinions expressed.

3.  Thereafter, the RO/AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
fully completed.  In particular, the 
RO/AMC should review the requested 
examination report and required medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
they are not, the RO/AMC should implement 
the necessary corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

After ensuring that all the requested 
development has been fully accomplished, 
the RO/AMC should readjudicate the claims 
of entitlement to service connection for 
sinusitis, and the claim for a disability 
evaluation in excess of 10 percent for 
rhinitis.   If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO/AMC should issue a 
supplemental statement of the case (SSOC) 
that contains notice of all relevant 
actions taken on the claim for benefits on 
appeal, to include a summary of the 
evidence reviewed and the applicable law 
and regulations pertinent to this matter.  
A reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the AMC; however, the veteran 
is hereby notified that failure to report for any scheduled 
VA examination(s) without good cause shown may adversely 
affect the outcome of his claims, and may result in a denial.  
38 C.F.R. § 3.655 (2006).





____________________________________________
V. L. JORDAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


